Title: To George Washington from John Marsden Pintard, 20 November 1793
From: Pintard, John Marsden
To: Washington, George


          
            Sir
            Madeira 20th November 1793
          
          Mr Lear under date of the 20th of August last desiers me to Ship for you two pipes of
            wine by the first opportunity that would Sail from this port for Philadelphia after the
            Receipt of His letter. He Requests me also to address my letters to you as he was about
            leaving your family in a few weeks after the date of his Letter to form a Commercial
            Establishment at the new City of Washington on the Potomack. In consequence of which I
            now have the Honor to Inform you that By this Conveance the Sloop Lively Capt. Stephen
            Moore I have Shiped two pipes of choice old wine for you to the address of Mr Joseph
            Sims of Philadelphia amounting to £76 Sterling as per Invoice herewith enclosed. which I
            wish Safe to hand and to your liking. The American Ship
            John of Boston Sailed from this a few days ago for India. I shiped by
            her to the Care of Mr Benjamine Joy owner & Passenger on board a pipe of very choice
            old wine with directions to him to Ship it to the Care of thomas Russell of Boston from
            India It amounts to £40 Sterling being Cased as per Invoice enclosed. the freight to Boston will be £15 Str. I have desired Mr
            Russell to Hold it at your disposall if you think proper to take If not He has my
            directions How to dispose of it. If you Conclude on taking it you will be So obliging as
            to Settle with Mr Joseph Sims for the amount thereof as well as the amount of the two
            pipes I now Ship you by the Sloop Lively. Should you not think proper to take the pipe
            that is gone to India you will be So obliging as to Inform Mr Russell So that he may
            otherwise dispose of it as I have directed him Mrs Pintard  begs her Best Respects May be presented to you and Mrs
            Washington and I have the Honor to be with profound Respect Sir Your Most obedient and
            very Humble Sert
          
            John M. Pintard
          
        